Citation Nr: 0616427	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-31 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of whether the appellant may be recognized as 
the veteran's surviving spouse for the purpose of 
establishing eligibility for VA death benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946, from September 1946 to September 1949, and from 
September 1950 to April 1967. He died in August 1973. The 
appellant is seeking recognition as the veteran's surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, where the RO denied the claim on its 
merits. The appellant, pursuant to her request, was scheduled 
for a hearing in February 2006, but did not show up despite 
being notified by a December 2005 letter sent to her last 
known address.

Regardless of the RO's actions, the Board is required to 
consider whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims). Thus, 
the issue on appeal has been characterized as shown above.  
Although not phrased as such, the RO did consider whether new 
and material evidence had been received to reopen the claim 
in the July 2004 statement of the case.


FINDINGS OF FACT

1.  A June 1988 rating decision denied eligibility for VA 
death benefits, finding that the appellant was not married to 
the veteran at the time of his death. The appellant did not 
perfect an appeal, making it the last final decision.

2. Evidence received since June 1988 is largely cumulative 
to, or redundant of, evidence then of record; it does not 
relate to the unestablished fact (proof of marriage at time 
of the veteran's death) necessary to substantiate the claim, 
and it does not raise a reasonable possibility of 
substantiating the claim for eligibility to VA death 
benefits.


CONCLUSION OF LAW

Evidence received since the June 1988 RO decision is not new 
and material and a claim of entitlement to VA death benefits 
may not be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156, 20.201, and 20.202 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) benefits payable 
under 38 U.S.C.A. § 1310(a) may be paid to the surviving 
spouse of a veteran who died on or after January 1, 1957, who 
was married to the veteran: (1) before the expiration of 15 
years after the termination of the period of service in which 
the injury or disease causing the death of the veteran was 
incurred or aggravated; or (2) for one year or more; or (3) 
for any period of time if a child was born of the marriage, 
or was born to them before the marriage.  See 38 U.S.C.A. §§ 
1304, 1310(a); 38 C.F.R. § 3.54(c).

Death pension benefits shall be paid to the surviving spouse 
of each veteran of a period of war who met the service 
requirements prescribed in section 1521(j).  38 U.S.C.A. § 
1541.  Death pension may be paid to a surviving spouse who 
was married to the veteran: (1) One year prior to the 
veteran's death, or (2) For any period of time if a child was 
born of the marriage, or was born to them before the 
marriage, or (3) prior to May 8, 1985, if the veteran served 
during the Vietnam era.  38 C.F.R. § 3.54(a).

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death and: (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) except as provided in § 
3.55, had not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person. 
38 C.F.R. § 3.50(b).

The RO denied the appellant's claim for DIC benefits in June 
1988 concluding that the appellant was divorced from the 
veteran at the time of his death and his death certificate 
reflected the veteran's marital status as divorced. The RO 
specifically denied her claim for DIC benefits concluding she 
was not the "surviving spouse" of the veteran. The 
appellant then refiled her claim for DIC benefits, which was 
denied in an October 2003 rating decision finding that the 
evidence still did not show that she was the "surviving 
spouse" of the veteran within the meaning of the law. 

The appellant claims that although she was legally divorced 
from the veteran at the time of his death, that divorce is 
"null and void" due to their plans to remarry in September 
1973, one month after the veteran's death in August 1973. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a). Here, the appellant filed a December 1989 NOD, 
which was followed by an issued Statement of the Case (SOC). 
Thereafter, however, the appellant did not perfect her appeal 
within the appeal period and the June 1988 rating decision 
became final. 

At the time of the June 1988 decision, the record included 
service medical records and rating decisions from the 
veteran's lifetime, showing the veteran was 60 percent 
service-connected for a heart condition and 10 percent 
service-connected for a peptic ulcer. His death certificate 
reflects the date of death as August 1973 due to acute 
cardiac failure, secondary to coronary sclerosis. 

The record also showed that the appellant was legally married 
to the veteran in September 1949 and legally divorced from 
the veteran in May 1973. Lastly, the record contained several 
letters from friends of the appellant confirming the 
appellant's and veteran's intention to remarry in September 
1973. 

Since June 1988 the only additional evidence received are 
various statements from the appellant. Except as provided in 
Section 5108 of this title, when the RO disallows a claim, 
the claim may not thereafter be reopened and allowed and a 
claim based on the same factual basis may not be considered.  
38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Here the RO originally denied the appellant's claim based on 
a finding that she was not legally the surviving spouse of 
the veteran at the time of his death. Accordingly, for 
evidence to be new and material in this matter, it would have 
to tend to show that she was the veteran's surviving spouse 
at the time of his death. No competent evidence received 
since the June 1988 decision tends to do so.

The appellant contends that her divorce from the veteran in 
May 1973, occurring merely three months prior to his death, 
should be considered null and void due to their intention to 
remarry in September 1973. She also alleges that they were 
waiting until September 1973, rather than earlier in the 
year, because the laws of California required a sixty day 
waiting period from the date of divorce and they preferred to 
marry on the same day as their original anniversary. 

The fact that the appellant and veteran intended on 
remarrying was already well documented in the file. The 
appellant's frustration is clear from the various letters 
sent to the RO since refiling her claim in September 2003, 
especially in light of their lengthy marriage prior to the 
divorce. Although the Board sympathizes with the unfortunate 
timing of the veteran's death, the fact remains that as of 
August 1973, the date of the veteran's death, he was legally 
divorced and his death certificate so reflected.  She argues 
that the divorce was not yet final under state law and would 
not be finalized until six months after it was issued, which 
would place it after the date of the veteran's death.  She 
has submitted no legal precedent supporting this argument, 
and the divorce certificate clearly states it was a "final 
judgment."

Regrettably, no evidence received since June 1988 relates to 
the unestablished fact necessary to substantiate the claim. 
That is, no additional evidence received establishes that the 
appellant is the surviving spouse of the veteran. The 
circumstances of this case are similar to those referenced in 
Paller v. Principi, 3 Vet. App. 535 (1992). The point has 
been reached in this case "where it can be said that, all 
things being equal, the evidence being proffered has been 
fairly considered and that further rearticulation of already 
corroborated evidence is, indeed, cumulative." Paller, 3 Vet. 
App. at 538. The RO has previously considered the arguments 
raised by the appellant (specifically, her and the veteran's 
intentions to remarry in September 1973) and denied this 
claim.

The appellant argues her claim must be allowed under the 
"Former Spouses Act."  Presumably she is referring to the 
Uniformed Services Former Spouses' Protection Act, 10 U.S.C. 
sect 1408, et seq.  This law, however, concerns military 
retirement/retainer pay in divorce actions; it has no bearing 
on the issue at hand.

Accordingly, the additional evidence received is not new and 
material and the claim may not be reopened. Until the 
appellant meets her threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply. Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Veterans Claims Assistance Act (VCAA)

The Board notes that the VCAA, enacted in November 2000 under 
Pub. L. No. 106-475, 114 Stat. 2096, made several amendments 
to the law governing certain VA claims, to include redefining 
VA's duty-to-assist and notification obligations.  However, 
during the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist 
against the futility of requiring VA to develop 
claims where there is no reasonable possibility that 
the assistance would substantiate the claim.  For 
example, wartime service is a statutory requirement 
for VA [NSC] pension benefits.  Therefore, if a 
veteran with only peacetime service sought pension, 
no level of assistance would help the veteran prove 
the claim; and if VA were to spend time developing 
such a claim, some other veteran's claim where 
assistance would be helpful would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  As fully discussed above, a primary 
element of a claim for DIC benefits is that the claimant be a 
surviving spouse, as defined by law.  In this case, the 
veteran and the appellant were divorced at the time of death, 
and her claim is not valid.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this claim, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

In any event, the record reflects that the appellant has 
repeatedly been notified of the exact reason for the denial 
of this claim.  She has been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices. There is no indication of record 
nor has the appellant identified any other potential sources 
of relevant evidence in support of her claim. Therefore, the 
Board is satisfied that the VA has met the notification and 
duty to assist requirements of the VCAA. The Board concludes 
that additional assistance would not aid in substantiating 
the appellant's claim, because, as discussed above, her 
eligibility for the benefit sought is precluded by law.



	(CONTINUED ON NEXT PAGE)

ORDER

The appeal to reopen a claim of whether the appellant may be 
recognized as the veteran's surviving spouse for the purpose 
of establishing eligibility for VA death benefits is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


